DETAILED ACTION

Claim Interpretation
1.	The 35 U.S.C. 112 (f) claim interpretation has been withdrawn in response to the amendments filed on 12/28/2021 that removes the language “unit” and therefore, the claim limitations do no longer invokes 35 U.S.C. 112 (f).

Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-22 are allowed because Applicant’s arguments filed on 12/28/2021 (pages 12-15) are persuasive, the prior art of record, fails to anticipate or render obvious the features of:
A communication control apparatus for provision in a network that includes a plurality of base stations and a node apparatus that is for edge computing and is connected to the plurality of base stations, the communication control apparatus comprising: 
at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the at least one processor circuit to at least: 
acquire, from the node apparatus, cell transition information that indicates transitions between cells by each vehicle that moves in a plurality of cells formed by the plurality of base stations;  
determine a vehicle group that is made up of a plurality of vehicles and is to be subjected to transmission control, based on the acquired cell transition information; and 
control uplink transmission of data from the determined vehicle group wherein in the controlling, vehicles that perform uplink transmission of path-dependent data, which is dependent on a movement path of a vehicle, is limited to a portion of vehicles that belong to the determined vehicle group. (See claims 1, 21, and 22)

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643